Name: Regulation (EEC) No 845/72 of the Council of 24 April 1972 laying down special measures to encourage silkworm rearing
 Type: Regulation
 Subject Matter: agricultural activity;  information technology and data processing;  economic policy
 Date Published: nan

 Avis juridique important|31972R0845Regulation (EEC) No 845/72 of the Council of 24 April 1972 laying down special measures to encourage silkworm rearing Official Journal L 100 , 27/04/1972 P. 0001 - 0002 Finnish special edition: Chapter 3 Volume 4 P. 0103 Danish special edition: Series I Chapter 1972(II) P. 0333 Swedish special edition: Chapter 3 Volume 4 P. 0103 English special edition: Series I Chapter 1972(II) P. 0347 Greek special edition: Chapter 03 Volume 7 P. 0193 Spanish special edition: Chapter 03 Volume 5 P. 0197 Portuguese special edition Chapter 03 Volume 5 P. 0197 REGULATION (EEC) No 845/72 OF THE COUNCIL of 24 April 1972 laying down special measures to encourage silkworm rearing THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof; Having regard to the proposal from the Commission; Having regard to the Opinion of the European Parliament; Having regard to the Opinion of the Economic and Social Committee; Whereas Council Regulation (EEC) No 827/681 of 28 June 1968 on the common organization of the market in certain products listed in Annex II to the Treaty lays down the measures governing trade in silkworms and silkworm eggs without, however, providing for support measures within the Community ; whereas silkworm rearing is of some importance to the economies of certain regions of the Community ; whereas this activity is a source of additional income for farmers in those regions ; whereas measures should therefore be adopted to help to ensure a fair income for silkworm rearers; Whereas, to that end, provision should be made for measures to facilitate the adjustment of supply to market requirements, and an aid replacing all national silkworm aids should be granted for silkworm rearing ; whereas, in view of the characteristic features of silkworm rearing, this aid should take the form of a fixed sum per box of silkworm eggs used; Whereas expenses incurred by the Member States as a result of the obligations resulting from this Regulation should be financed by the Community in accordance with the provisions relating to the financing of the common agricultural policy; HAS ADOPTED THIS REGULATION: Article 1 1. In order to encourage action by trade and joint trade organizations to facilitate the adjustment of supply to market requirements, Community measures to improve quality may be taken in respect of silkworms falling within subheading No 01.06 C of the Common Customs Tariff and in respect of silkworm eggs falling within subheading No 05.15 B of the Common Customs Tariff. 2. The provisions of paragraph 1, in so far as they relate to the objectives set out in Article 39 (1) (a) of the Treaty, may be applied in connection with joint measures within the meaning of Article 6 (1) of Council Regulation (EEC) No 729/702 of 21 April 1970 on the financing of the common agricultural policy. Article 2 1. With effect from the 1972/73 rearing year, aid shall be granted for silkworms reared within the Community. Such aid, the amount of which shall be uniform throughout the Community, shall be fixed each year by 1 August in respect of the rearing year beginning in the following calendar year. However, the amount of the aid to be granted in respect of the 1972/73 rearing year shall be fixed by 1 June 1972. 2. The aid shall take the form of a specific amount per box of silkworm eggs used and shall be fixed at a level which helps to ensure a fair income for silkworm rearers, account being taken of the market situation in cocoons and raw silk, of foreseeable trends on that market and of import policy. The aid shall be granted to silkworm rearers for each box of silkworm eggs used, on condition that: - the boxes contain a minimum quantity of eggs, said quantity having yet to be specified, and 1 OJ No L 151, 30.6.1968, p. 16. 2 OJ No L 94, 28.4.1970, p. 13. - the worms have been successfully reared. 3. The amount of the aid shall be fixed in accordance with the procedure laid down in Article 43 (2) of the Treaty. 4. The Council, acting in accordance with the voting procedure laid down in Article 43 (2) of the Treaty on a proposal from the Commission, shall adopt general rules for the application of this Article. 5. Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 12 of Council Regulation (EEC) No 1308/701 of 29 June 1970 on the common organization of the market in flax and hemp. Article 3 The silkworm rearing year shall begin on 1 April of each calendar year and end on 31 March of the following calendar year. Article 4 The Member States and the Commission shall communicate to each other the particulars needed to implement this Regulation. The particulars to be communicated shall be determined in accordance with the procedure laid down in Article 12 of Regulation (EEC) No 1308/70. Rules for the communication and distribution of such particulars shall be adopted in accordance with the same procedure. Article 5 The provisions governing the financing of the common agricultural policy shall apply to the products mentioned in Article 1. Article 6 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 24 April 1972. For the Council The President G. THORN 1 OJ No L 146, 4.6.1970, p. 1.